Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rigler, J.), rendered January 15, 1982, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that the People failed to prove the element of intent beyond a reasonable doubt. *779While there is evidence in the record which indicates that the defendant may have been somewhat intoxicated or under the influence of drugs at the time he stabbed his father to death, a review of all of the evidence in a light most favorable to the People (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932; People v Milea, 112 AD2d 1011, lv denied 66 NY2d 921) reveals ample proof upon which to sustain the jury’s verdict (see, People v Contes, 60 NY2d 620).
Moreover, we find unpersuasive the defendant’s argument that the affirmative defense of extreme emotional disturbance was established as a matter of law. At best, the evidence submitted in support of this defense raised an issue of fact to be resolved by the jury (see generally, People v Moye, 66 NY2d 887; People v Tabarez, 113 AD2d 461, lv granted 67 NY2d 767), and we discern no basis in the present record for upsetting the factfinders’ rejection of the proffered defense (see, People v LaSalle, 105 AD2d 756; People v Morrison, 95 AD2d 868; People v Solari, 43 AD2d 610, affd 35 NY2d 876). Additionally, we find the sentence imposed to be well within both statutory and discretionary bounds and neither harsh nor excessive in light of the instant offense (see, People v Farrar, 52 NY2d 302; People v Flores, 101 AD2d 657; People v Suitte, 90 AD2d 80). Brown, J. P., Weinstein, Lawrence and Kooper, JJ., concur.